Citation Nr: 9907408	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date for a 60 percent 
schedular rating for service-connected residuals of a lumbar 
laminectomy and fusion prior to April 1, 1989.  

2.  Entitlement to an effective date for a total rating based 
on individual unemployability due to service-connected 
disabilities prior to April 1, 1989.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from November 1971 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which effectuated a May 1995 Board decision granting 
an increase from a 40 percent schedular rating for service-
connected residuals of a lumbar laminectomy and fusion, which 
had been in effect since July 1, 1988 (except for the 
assignment of temporary total ratings) to 60 percent 
effective April 1, 1989, the day following termination of a 
temporary total rating under 38 C.F.R. § 4.29 (based on VA 
hospitalization from February 8, 1989 to March 2, 1989) which 
had been in effect from February 8, 1989 until March 31, 1989 
(as assigned by rating action of May 1989).  

The May 1995 rating action also effectuated a May 1995 Board 
decision granting a total rating based on individual 
unemployability, effective April 1, 1989.  The May 1995 
rating action also granted entitlement to Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35.  

Previously, a September 1985 Board decision denied service 
connection for Bell's palsy, as not incurred in service and 
as not secondary to the service-connected low back disorder.  
Thereafter, on a separate appeal a November 1988 Board 
decision had remanded issues of entitlement to service 
connection for psychiatric disability and service connection 
for Bell's palsy.  However, by correspondence of March and 
July 1989, the veteran withdrew those claims and, thus, 
terminated the appeal.  

Thereafter, during the pendency of the prior appeal, the 
veteran was notified by letter of April 26, 1993 of a rating 
action of that month which denied service connection for 
cranial nerve palsy (Bell's palsy) and denied entitlement to 
a separate, compensable rating for sciatic neuropathy which 
was considered part and parcel of the service-connected low 
back disorder for rating purposes.  However, the Board finds 
no notice of disagreement (NOD) with the April 1993 denial.  
More recently, the RO notified the veteran in April 1996 that 
the 10 percent rating assigned for the veteran's service-
connected residuals of surgery of the right knee had not been 
reduced, as he had apparently assumed.  

By correspondence of June 1996 the veteran requested 
"compensation for my non-service connected [sic] conditions.  
Although these conditions are not service related, I believe 
that they are somehow related."  He requested that the RO 
send him the necessary forms to file this claim.  By letter 
of August 1996 the RO requested that he specify which 
disabilities he was claiming should be service connected and 
how they were related to military service and that he also 
submit medical evidence in support of such claim(s).  
However, no response has been received.  

By separate correspondence of June 1996 the veteran requested 
an increased rating for his service-connected residuals of 
surgery of the right knee, currently rated 10 percent 
disabling.  This matter is referred to the RO for appropriate 
action.  

Correspondence in September and October 1996 reflects that 
there was a proposal to reduce the total disability rating 
due to unemployability to a schedular evaluation because the 
veteran had not executed and returned VA Form 21-4140, 
Employment Questionnaire, but after it was executed and 
returned the proposed action was not taken.

Finally, the Board finds that an inferred claim seeking 
earlier effective dates on the basis of clear and 
unmistakable error in rating actions prior to April 1, 1989, 
is raised by the veteran's contentions.  Accordingly, this 
claim is referred to the RO for appropriate development and 
adjudication as well.


FINDINGS OF FACTS

1.  A discharge summary of VA hospitalization in February and 
March 1989 was accepted as an informal claim and within one 
year thereafter, in June 1989, a formal claim consisting of 
VA Form 21-8940, Application for Increased Compensation Based 
on Unemployability was received.

2.  Following VA hospitalization from February 8, 1989 to 
March 2, 1989, a period of 22 days, for service-connected low 
back disability a rating action of May 1989 assigned a 
temporary total rating (under 38 C.F.R. § 4.29) from May 8, 
1989 until March 31, 1989 with resumption on April 1, 1989 of 
a 40 percent schedular rating for service-connected low back 
disability.  

3.  A May 1995 rating action effectuated a May 1995 Board 
grant of a 60 percent rating for service-connected low back 
disability and a total rating based on individual 
unemployability due to service-connected disabilities and an 
effective date of April 1, 1989 was assigned for each.  

4.  Within one year prior to April 1, 1989 there was no 
ascertainable increased in severity of the service-connected 
low back disability and within one year prior to receipt of 
VA Form 21-8940 in June 1989 there was no informal claim for 
increase.


CONCLUSION OF LAW

An effective date earlier than April 1, 1989, for the award 
of a 60 percent schedular rating for service-connected 
residuals of a lumbar laminectomy and fusion and for a total 
rating based on individual unemployability is not warranted.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2), 3.400(q)(1)(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO's May 1995 rating action and the statement of the case 
(SOC) cite 38 C.F.R. §§ 3.157(b)(1), 3.400(q)(1)(i) (1998) as 
authority for determining the current effective date of April 
1, 1989, for the award of a 60 percent rating for the 
service-connected low back disorder and for a total rating 
based on individual unemployability due to service-connected 
disabilities.

In pertinent part, 38 C.F.R. § 3.157(b)(1) provides that 
"[t]he date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim."  However, 38 
C.F.R. § 3.157(b)(1) further provides that "[t]he provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission."

38 C.F.R. § 3.400(q)(1)(i) provides that when new and 
material evidence, other than service department records, 
which are received within an appeal period or prior to an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.

In VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998), the General 
Counsel of VA held that 38 C.F.R. § 3.400(q)(1)(i) is 
applicable to a claim for increased rating based upon new and 
material evidence submitted prior to expiration of the appeal 
period or before an appellate decision is issued.  When new 
and material evidence is submitted within the appeal period 
or prior to an appellate decision with regard to a claim for 
increased rating, the effective date for any increased rating 
is the date on which the facts establish the increase in 
disability occurred or the date of the original claim for 
increase, whichever is later.  However, if the facts 
establish that a veteran's disability increased within one 
year prior to receipt by VA of the original claim for 
increased rating, the effective date of the increase is the 
date on which the increase in disability occurred.  38 C.F.R. 
§ 3.400(o)(2) (1998).

Here, neither a 60 percent schedular rating nor a total 
rating based on individual unemployability could be assigned 
prior to April 1, 1989, for the period during which the 
veteran was in receipt of a 100 percent temporary total 
rating under 38 C.F.R. § 4.29.  This is because under 38 
C.F.R. § 4.16(a) a "[t]otal disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994); Holland v. Brown, 6 Vet. App. 443, 446 (1994); and 
Green v. West, 11 Vet. App. 472, 476 (1998).

Moreover, it was not until April 1, 1989, that a 60 percent 
rating was assigned for the low back disorder and served as a 
predicate for the award of a total rating.  See 38 C.F.R. 
§ 4.16(a) (1998) (for a total rating there must be at least 
on service-connected disability rated 60 percent or more, or 
at least one rated 40 percent or more and sufficient 
additional disability to being the combined rating to 70 
percent).  In this case, prior to April 1, 1989, the low back 
disorder was rated 40 percent and the only other service-
connected disability, a right knee disorder, was rated 10 
percent disabling, for a combined evaluation of 50 percent.  
In other words, to qualify for a total rating prior to April 
1, 1989, it must be shown, as contended, that the service-
connected low back should have received a rating of at least 
60 percent (there being no allegation that the service-
connected right knee disorder was underrated prior to April 
1, 1989).

Thus, the initial question is whether the date of 
ascertainable increase or a claim was received within one 
year prior to the VA hospitalization admission on February 8, 
1989.

The veteran has submitted copies of discharge summaries of VA 
hospitalizations in 1987 for the months of June and July, 
August, August to September, and November to December.  He 
has submitted these with the implicit contention that the 
discharge summaries constitute informal claims.

However, following those periods of hospitalizations, he was 
notified in April 1988 of a March 1988 rating action which 
denied a claim for increased ratings for his service-
connected disabilities, including the low back disorder, and 
no appeal was taken.  Thus, the March 1988 rating action 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (1998).

There is also on file a discharge summary of a period of VA 
hospitalization of May and June 1988, but even if this were 
an informal claim, under 38 C.F.R. § 3.157(b)(1) a formal 
claim must be received within one year thereafter.  Here, no 
formal claim was received prior to the June 1989 receipt of 
his VA Form 21-8940.  Thus, the VA hospitalization commencing 
in May 1988 can not constitute a valid informal claim.

There are also VA outpatient treatment (VAOPT) records on 
file from January to August 1988.  Such records after June 
1988 (one year prior to receipt of the June 1989 VA Form 21-
8940), but not earlier, could constitute an informal claim, 
however, only if they pertained to treatment for the service-
connected low back disorder.  In this case, the only such 
VAOPT appointments were in July and September 1988, but these 
reflect treatment for the service-connected right knee 
disorder.

Thus, there is no evidentiary basis for concluding that there 
was an ascertainable increase prior to the VA hospitalization 
in February and March 1989, nor is there a basis for 
concluding that a claim, formal or informal, was received 
prior to the current effective date but after the last final, 
unappealed rating action in March 1988.

Accordingly, effective dates prior to April 1, 1989, are not 
warranted for a 60 percent schedular rating for service-
connected residuals of a lumbar laminectomy and fusion or for 
a total rating based on individual unemployability due to 
service-connected disabilities.



ORDER

Entitlement to an effective date earlier than April 1, 1989, 
for the award of a 60 percent schedular rating for service-
connected residuals of a lumbar laminectomy and fusion and a 
total rating based on individual unemployability due to 
service-connected disabilities prior to April 1, 1989, is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

